DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant’s arguments, filed 11/11/2020, with respect to the rejection(s) of claim(s) 1-10 under 35 U.S.C. 103 as being unpatentable over Tabe in view of Karkowski have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tabe and Karam et al.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabe, U.S. Publication No. 2015/0187192 in view of Karam et al. (Karam), U.S. Publication No. 2010/0141437.
Regarding Claim 1, Tabe discloses a method for documenting the presence 
of a human together at a particular place and time comprising:
providing a first set of one or more sensors disposed at a location (i.e., the sensor network 110 includes a plurality of sensors including at least a first set of one sensor disposed in the controlled environment 122. For example, a human body sensor configured to detect a human body presence in the controlled environment 122; see paragraphs [0042]-[0043]);
providing a second set of one or more sensors also disposed at said location (i.e., the sensor network 110 includes a plurality of sensors including at least a second set of one sensor disposed in the controlled environment 122. For example, an emergency condition sensor configured to detect an emergency condition within the controlled environment 122; see paragraphs [0042]-[0043]);
providing a distributed ledger adapted to record timestamped records (i.e., ARU 114 receives detection data collected from the control server 102 such as time; see paragraphs [0046] and [0062]);
detecting, using said first set of one or more sensors, a human present at said location at a time (for example, the human body sensor detects a human body presence in the controlled environment 122 as described in paragraph [0043]);
detecting, using said second set of one or more sensors, also present at said location at said time (for example, an emergency condition sensor configured to detect an emergency condition within the controlled environment 122; see paragraph [0043].  Tabe describes sensors detecting data at the same time for determining severity levels of an accident; see paragraph [0042]);
posting to said distributed ledger a timestamped record indicating said detected presence of said human at said location and said detected presence at said location at said time (in other words, the ARU 114 is configured to receive detected data collected from the control server 102 such as data collected from the sensors and time; see paragraph [0046] and [0062].  Tabe describes sensors detecting data at the same time for determining severity levels of an accident; see paragraph [0042]).
Tabe fails to disclose a computing device.
Karam discloses a computing device (i.e., NAD 402 senses signal information received from the mobile device therefore, considered as the NAD 402 detecting a computing device; see paragraphs [0018] and [0044]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Karam’s invention with Tabe’s invention for identifying and tracking persons within a building as described in paragraph [0007] of Karam.
Regarding Claim 3, Tabe and Karam disclose the method as described above.  Tabe further discloses wherein at least one sensor in said first set of one or more sensors comprises a motion sensor (see paragraph [0043]).
Regarding Claim 5, Tabe and Karam disclose the method as described above.  Tabe further discloses wherein at least one sensor in said first set of one or more sensors is selected from the group consisting of: a beam break sensor, a camera (see paragraph [0043]), and a weight plate.
Regarding Claim 6, Tabe and Karam disclose the method as described above.  Tabe further discloses wherein at least one sensor in said first set of one or more sensors is selected from the group consisting of: a transceiver, a camera (see paragraph [0043]), and a microphone (see paragraph [0070]).
Regarding Claim 7, Tabe and Karam disclose the method as described above.  Tabe further discloses wherein said at least one sensor comprises a transceiver adapted for wireless communicates using radio waves (see paragraph [0088]).
Regarding Claim 8, Tabe and Karam disclose the method as described above.  Tabe further discloses wherein said posted timestamped record includes additional information (see paragraph [0046]).
Regarding Claim 9, Tabe and Karam disclose the method as described above.  Tabe further discloses wherein said additional information is in a raw or a processed form (see paragraph [0046]).
Regarding Claim 10, Tabe and Karam disclose the method as described above.  Tabe further discloses wherein said additional information includes one or more of the group consisting of: video information (see paragraph [0045] and [0069]); audio information; a state of an access point to said location; a security system status; a weight sensor status; current weather; predicted weather; photographs; and light sensor information.
	
5.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabe and Karam in view of Karkowski, U.S. Publication No. 2011/0260871.
Regarding Claim 2, Tabe and Karam disclose the method as described above.  Tabe fails to disclose wherein said first set of one or more sensors comprises a network presence sensing system.  Karam discloses wherein said first set of one or more sensors comprises a network presence sensing system (see paragraph [0008]).  It would have been obvious to a person of ordinary skill in the art before the effective filing .
	
6.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tabe and Karam in view of Fedorovskaya et al. (Fedorovskaya), U.S. Publication No. 2010/0328492.
Regarding Claim 4, Tabe and Karam disclose the method as described 
above.  Tabe and Karam fail to disclose wherein said motion sensor is selected from the group consisting of: a passive infrared sensor, an ultrasound sensor, and a hybrid system. Fedorovskaya discloses wherein said motion sensor is selected from the group consisting of: a passive infrared sensor (see paragraph [0060]), an ultrasound sensor, and a hybrid system. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to consider Fedorovskaya’s invention with Tabe’s and Karam’s invention to arrive at the claimed invention for identifying images with little effort and error.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL LAKETA HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645        
January 21, 2021